Order entered December 31, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01407-CV

                       CHRISTIAN CARE CENTERS, INC., Appellant

                                                V.

                          REBECCA O'BANION, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-12201

                                            ORDER
       We GRANT appellees/cross-appellants’ December 27, 2013 motion for an extension of

time to file a response to appellant/cross-appellee’s motion to dismiss the cross-appeal for lack of

jurisdiction. Appellees/cross-appellants shall file their response on or before January 13, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE